                                                            U,§, DISTRlt;1:._.~u_UJU
                                                        NORTHERN DISTRICT OF TEXAS
                                                                 FILED
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF EXAS           NOV 1 4 2019
                         FORT WORTH DIVISION

CHARLES EUGENE RILEY JR.,             §                 CLERK, U.S. DlSTRlCT'COURT
                                      §                  By
                                                                   kputy
                  Petitioner,         §
                                      §
v.                                    §         No.   4:19-CV-952-A
                                      §
DIRECTOR BRYAN COLLIER,               §
                                      §
                  Respondent.         §

                            MEMORANDUM OPINION
                                    and
                                    ORDER

      This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Charles Eugene Riley Jr., a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice           (TDCJ), against

Director Bryan Collier, respondent. Having reviewed the petition,

the court finds that it should be dismissed as an unauthorized

successive habeas petition. No service has issued upon

respondent.

                          I. Factual Background

      Petitioner challenges his 1992 conviction in Tarrant County,

Texas, Case No. 0365902R, for aggravated sexual assault with a

deadly weapon for which he is serving a 40-year sentence.' (Pet.



      1Petitioner asserts that he is challenging his initial 1988 conviction
in Case No. 0365902R. (Pet. 2, doc. 1.) However, his initial conviction was
reversed and the case remanded for a new trial. Riley v. State, 802 S.W.2d 909
(Tex. App.--Fort Worth 1991), aff'd, 830 S.W.2d 584 (Tex. Crirn. App. 1992).
State court records filed in petitioner's prior federal habeas action indicate
that following remand petitioner pleaded guilty pursuant to a plea agreement
and was sentenced in accordance with that agreement.
2, doc.           3.)   In 2009 petitioner filed a prior federal habeas

petition challenging the same state court conviction, which was

dismissed as time-barred under the federal statute of

limitations. See Order, Riley v. Thaler, No.               4:09-CV-433-A, doc.

17. 2

                                          II. Issues

        In three grounds, petitioner raises the following claims,

verbatim:

            (1)     non-adjudication of 'insanity' by another
                    jurisdiction;

            (2)     ineffective counsel; and

            (3)     judicial kidnapping.

(Pet. 6-7, doc. 1.)

                                III. Successive Petition

        Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts and 28 U.S.C. § 2243 both authorize
                                                                3
a habeas-corpus petition to be summarily dismissed.                 The Court of


        2
       The court takes judicial notice of the record in petitioner's prior
habeas action.
      3
       Section 2243, governing applications for writ of habeas corpus,
provides:


              A court, justice or judge entertaining an application for a
        writ of habeas corpus shall forthwith award the writ or issue an
        order directing the respondent to show cause why the writ should
        not be granted, unless it appears from the application that the
        applicant or person is not entitled thereto.


 28 U.S.C. § 2243         (emphasis added).



                                              2
Appeals for the Fifth Circuit recognizes the district courts'

authority under Rule 4 to examine and dismiss frivolous habeas

petitions prior to any answer or other pleading by the state.

Kiser v. Johnson, 163 F. 3d 326, 328 (5th Cir. 1999).

      Title 28 U.S.C. § 2244 (b) requires dismissal of a second or

successive petition filed by a state prisoner under            §   2254 unless

specified conditions are met. 28 U.S.C.         §   2244(b) (1)-(2). A

petition is successive when, as here, it raises a claim or claims

challenging the petitioner's conviction or sentence that were or

could have been raised in an earlier petition. See Crone v.

Cockrell, 324 F.3d 833, 837       (5th Cir. 2003); In re Cain, 137 F.3d

234, 235 (5th Cir. 1998). The statutory provision applies even if

the petitioner's initial petition was dismissed on limitations

grounds. Further, before such a petition is filed in federal

district court, the petitioner must move for authorization to

file the petition in the appropriate court of appeals.             Id.   §

2244 (b) (3) (A).

      From the face of this petition, it is apparent that this is



      Rule 4 of the Rules Governing Section 2254 Cases provides:
            The original petition shall be promptly presented to a judge
      of the district court in accordance with the procedure of the
      court for the assignment of its business. The petition shall be
      examined promptly by the judge to whom it is assigned. I f it
      plainly appears from the face of the petition and any exhibits
      annexed to it that the petitioner is not entitled to relief in the
      district court,. the judge shall make an order for its summary
      dismissal and cause the petitioner to be notified.


Rules Governing Section 2254 Cases, Rule 4 (emphasis added).

                                      3
a successive petition, and petitioner has not alleged or

demonstrated that he has obtained authorization to file such a

petition from the Fifth Circuit Court of Appeals. See 28 U.S.C.        §

2244(b) (1)-(3). Without such authorization, this court is without

jurisdiction to consider the petition. See Kutzner v. Montgomery

Co., 303 F.3d 339, 339 (5th Cir. 2002); United States v. Orozco-

Ramirez, 211 F.3d 862, 867    (5th Cir. 2000); Hooker v. Sivley, 187

F. 3d 680,   681-82 (5th Cir. 1999). Accordingly, the petition

should be dismissed to allow petitioner to seek authorization to

file his petition in the United States Court of Appeals for the

Fifth Circuit. In re Epps, 127 F.3d 364, 365 (5th Cir. 1997);

United States v. Orozco-Ramirez, 211 F.3d 862, 867 (5th Cir.

2000) .

      For the reasons discussed herein,

      It is ORDERED that the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.    §   2254 be, and is hereby,

dismissed without prejudice as an unauthorized successive

petition. Petitioner has not made a showing that reasonable

jurists would question this court's procedural ruling. Therefore,

it is further ORDERED that a certificate of appealability be, and

is hereby, denied.

     SIGNED November     1 't , 2019.
                                      JO    .MCBRYDE
                                      ~D      CTATECo D'CTefCT JUDGE

                                  4
